DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jay R. Bombien on 06/01/2021.
The application has been amended as follows:
In the claims:
“than or equal to a” in claim 2, line 3 has been changed to -- than a --.
“device; and” in claim 21, line 6 has been changed to -- device; --.
“operatively coupling” in claim 21, line 9 has been changed to -- configured to operatively couple --.
“cutter, and configured to” in claim 21, line 10 has been changed to -- cutter to --.

Allowable Subject Matter
Claims 1-11, 14-17, and 20-27 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a device comprising: a delivery conveyor configured to draw a paper web into the device in a conveying direction; a cutter configured to separate a dunnage product from a three-dimensional strand of dunnage material formed from the paper web within the device; and a removal conveyor positioned after the cutter in the conveying direction and configured to remove the separated dunnage product from the cutter, wherein the removal conveyor is configured to communicate a removal delivery velocity to a leading edge of the three-dimensional strand of dunnage material that is between 0.1% and 20% greater than a velocity of the delivery conveyor.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 21, the prior art taken alone or in combination fails to disclose or render obvious a device comprising: a delivery conveyor configured to draw a paper web into the device in a conveying direction; a cutter configured to separate a dunnage product from a three-dimensional strand of dunnage material formed from the paper web within the device; and a removal conveyor positioned after the cutter in the conveying direction and configured to remove the separated dunnage product from the cutter; wherein the removal conveyor is configured to communicate a removal delivery velocity to a leading edge of the three-dimensional strand of dunnage material that is greater than a velocity of the delivery conveyor, the velocity of the delivery conveyor being larger than zero and remaining constant before and during the separation.
The combination of these limitations makes independent claim 21 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 22, the prior art taken alone or in combination fails to disclose or render obvious a device comprising: a delivery conveyor configured to draw a paper web into the device in a conveying direction; a cutter configured to separate a dunnage product from a three-dimensional strand of dunnage material formed from the paper web within the device; a removal conveyor positioned after the cutter in the conveying direction and configured to remove the separated dunnage product from the cutter, wherein the removal conveyor is configured to communicate a removal delivery velocity to a leading edge of the three-dimensional strand of dunnage material that is greater than a velocity of the delivery conveyor; and a drive transmission configured to synchronize a rotational velocity of the delivery conveyor relative to a rotational velocity of the removal conveyor and to a rotational velocity of the cutter in a predetermined ratio relative to one another.
The combination of these limitations makes independent claim 22 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731